United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1658
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Stephen Loren Clark,                     *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 22, 2010
                                 Filed: December 27, 2010
                                  ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Stephen L. Clark pleaded guilty to conspiracy to distribute marijuana and was
sentenced to 60 months' imprisonment, followed by a four-year term of supervised
release. During his term of supervised release, Clark filed a motion for early
termination of supervised release, which the district court denied without prejudice.
Subsequently, the court ordered that Clark's supervised release continue. Clark did not
appeal. Thereafter, Clark filed an amended motion for early termination of supervised
release; however, before the district court ruled on the motion, it transferred
jurisdiction of Clark's supervised release to the United States District Court for the
District of Kansas ("District of Kansas"). The district court entered an order denying
Clark's amended motion for early termination of supervised release as moot because
of the transfer of jurisdiction. In response, Clark filed a motion to file notice of appeal
out of time. The district court granted Clark's motion, and this appeal followed. We
dismiss the appeal for lack of jurisdiction because the district court was without
jurisdiction to grant Clark leave to appeal its order out of time.

                                      I. Background
       On July 20, 2004, the district court sentenced Clark to 60 months' imprisonment
for conspiracy to distribute marijuana in excess of 100 kilograms, followed by a four-
year term of supervised release. On February 4, 2008, after serving his term of
imprisonment, Clark began his supervised release term.

       On June 29, 2009, Clark filed a motion seeking an early discharge from
supervised release pursuant to 18 U.S.C. § 3583(e)(1). In support of his motion, Clark
stated that he had received no conduct violations while serving his prison sentence and
had not incurred any violation of the terms of his supervised release. According to
Clark, he had been on supervised release for 17 months and had submitted almost 100
urine samples, which all tested negative, to his probation officer. The government did
not oppose Clark's motion.

      Upon the district court's request, the United States Probation Office reported
that Clark's supervising probation officer in the District of Kansas had recently
become concerned that Clark may have submitted invalid urine samples. The
probation officer planned to place a sweat patch on Clark for alternative substance
abuse testing. The probation officer also indicated that Clark was not registered as a
sex offender, as required by law, due to a prior sex-offense conviction.

     On September 14, 2009, the district court denied without prejudice Clark's
motion for discharge, stating that




                                           -2-
      defendant should be continued on supervision for a period of 120 days
      beginning July 20, 2009, with continued urinalysis testing. If after 120
      days defendant continues to incur invalid test results, he will remain on
      supervision. If defendant submits valid urine samples that do not test
      positive for illegal drugs, and does not incur any other violations, the
      request for early discharge will be granted and the term of supervised
      release will be terminated. In addition, defendant will be ordered to
      comply with Special Condition #4 of supervised release, "The defendant
      shall register with the state sex offender registration agency in the state
      where the defendant resides, works, or is a student, as directed by the
      probation office." Assuming full compliance with the foregoing,
      defendant's term of supervised release would terminate on November 17,
      2009.

       On November 24, 2009, the district court entered an order stating that Clark's
"term of supervised release shall continue in effect." In the order, the court discussed
its September 14, 2009 order and subsequent events, stating:

      The Court noted [in its September 14, 2009 order] that defendant's
      supervising probation officer was concerned defendant may have
      submitted invalid urine samples. The Court ordered that defendant be
      continued on supervision for a period of 120 days beginning July 20,
      2009, with continued urinalysis testing. The Court stated that if after 120
      days defendant continued to incur invalid test results, he would remain
      on supervision, but if defendant submitted valid urine samples that did
      not test positive for illegal drugs, and if he did not incur any other
      violations, the request for early discharge would be granted and the term
      of supervised release would be terminated as of November 17, 2009.

      On November 16, 2009, the United States Probation Office reported that
      defendant submitted two sweat patch tests which tested positive for
      cocaine, in August and September 2009. Defendant's subsequent sweat
      patch tests have been negative. As a result of the positive test results for
      cocaine, the Court will not terminate defendant's term of supervised
      release at this time.


                                          -3-
       Clark did not appeal the district court's order; instead, on January 16, 2010, he
filed an amended motion for early termination of supervised release. But before the
district court ruled on the motion, it transferred jurisdiction of Clark's supervised
release on January 21, 2010, to the District of Kansas. The District of Kansas accepted
jurisdiction over Clark's supervised release on February 17, 2010.1 On February 23,
2010, the district court denied Clark's amended motion for early termination of
supervised release as moot because it had transferred jurisdiction.

       On March 9, 2010, Clark filed a motion with the district court pursuant to
Federal Rule of Appellate Procedure 4(b) asking for leave to file a notice of appeal out
of time of the district court's February 23, 2010 order. On March 10, 2010, the district
court granted Clark's motion.


      1
        On March 8, 2010, Clark filed a motion for early termination of supervised
release in the District of Kansas. The district court in the District of Kansas held in
abeyance Clark's motion and a motion to revoke Clark's supervised release pending
the outcome of the instant appeal. Then, on April 18, 2010, Clark filed a motion in the
District of Kansas to return jurisdiction of his supervised release to the Eastern
District of Missouri and an amended motion asking the District of Kansas to discharge
him from his supervised release. The district court in the District of Kansas entered
the following order:

      For the reasons set forth on the record in the hearing held on April 28,
      2010[,] at 3:00 p.m., the court stayed the revocation proceedings in this
      matter pending a ruling by the Eighth Circuit Court of Appeals on
      defendant's notice of appeal filed in Case No. 03-00233-CAS. The court
      granted release of defendant from custody and ordered that he remain on
      supervised release under the same conditions as previously ordered.
      Defendant is to notify the court as soon as he receives notice from the
      court of appeals.

      IT IS ORDERED that defendant is released from custody and is to
      remain on supervised release under the same conditions as previously
      ordered.

                                          -4-
                                   II. Discussion
       According to Clark, he requested discharge from supervised release on June 29,
2009. Then, on September 14, 2009, the district court entered an order stating that if
Clark complied with the court's order, then the court would discharge him from
supervised release on November 17, 2009. Clark maintains that he complied with the
district court's September 14, 2009 order and therefore was discharged from
supervised release on November 17, 2009, per the September 14, 2009 order. With
that as his premise, Clark argues that any orders that the district court entered after
November 17, 2009, are void and unenforceable.

       In response, the government asserts that on March 10, 2010, the time that the
district court denied Clark's amended motion for early termination of supervised
release as moot, the court lacked jurisdiction over Clark because jurisdiction was
transferred to the District of Kansas on January 21, 2010. Thus, the government
contends that jurisdiction for Clark's supervised release status now rests with the
District of Kansas.

        We agree with the government that the district court lacked jurisdiction when
it entered its February 23, 2010 order denying as moot Clark's amended motion for
early termination of supervised release and its March 10, 2010 order permitting Clark
to file his notice of appeal out of time.

      Section 3605 of 18 U.S.C. provides:

      A court, after imposing a sentence, may transfer jurisdiction over a
      probationer or person on supervised release to the district court for any
      other district to which the person is required to proceed as a condition of
      his probation or release, or is permitted to proceed, with the concurrence
      of such court. A later transfer of jurisdiction may be made in the same
      manner. A court to which jurisdiction is transferred under this section is

                                         -5-
       authorized to exercise all powers over the probationer or releasee that are
       permitted by this subchapter or subchapter B or D of chapter 227.

        "[S]ection 3605 expand[s] the power of the transferee court over the supervised
offender" as it "was intended to permit the transferee court 'to exercise all the powers
over the . . . releasee that are permitted' by the statutes dealing with supervised
releasees." United States v. Fernandez, 379 F.3d 270, 275 (5th Cir. 2004) (quoting S.
Rep. No. 98-225, at 132 (1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3315). The
transferee court can change the period of probation without consent of the sentencing
court because "the new court will be in a better position to know whether a change in
the term of the supervised release is justified." Id. (internal quotation and citation
omitted). By enacting § 3605, "Congress clearly intended to expand, not limit, the
ability of the transferor court to transfer jurisdiction and of the transferee court to take
full jurisdiction from the transferor court." Id. (emphasis added). Thus, a transferee
court, for example, possesses the power "to revoke [a defendant's] supervised release
as to the case transferred from [the transferor district], regardless of whether the
conduct underlying the revocation was pre-transfer or post-transfer . . . ." United
States v. Bailey, 257 F. App'x 210, 212 (11th Cir. 2007) (unpublished per curiam); see
also United States v. King, 608 F.3d 1122, 1128 (9th Cir. 2010) ("We thus hold that
a transferee court has jurisdiction under 18 U.S.C. § 3605 to revoke a term of
supervised release for violations committed before the transfer of jurisdiction.").

       Here, the district court's original order continuing Clark's term of supervised
release was entered on November 24, 2009. Clark did not appeal from that order.
Instead, on January 16, 2010, he filed an amended motion for early termination of his
supervised release. At that point, the district court had yet to transfer jurisdiction to
the District of Kansas. But before ruling on the amended motion, the district court did
transfer jurisdiction to the District of Kansas on January 21, 2010; the District of
Kansas accepted the transfer of jurisdiction on February 17, 2010. Thus, at the time
that the district court denied the amended motion for early termination of supervised


                                            -6-
release on February 23, 2010—and subsequently ordered that Clark could file his
notice of appeal out of time—it no longer possessed jurisdiction over Clark because
a transfer of jurisdiction means that the "transferee court . . . take[s] full jurisdiction
from the transferor court." Fernandez, 379 F.3d at 275; see also United States v.
D'Amario, 178 F. App'x 151, 152 (3d Cir. 2006) (unpublished per curiam) ("On May
2, 2003, the District of New Jersey transferred jurisdiction over [the defendant's]
supervised release pursuant to 18 U.S.C. § 3605 to the District of Rhode Island. . . .
Thus, the District of New Jersey no longer has jurisdiction to provide the relief that
he seeks and properly denied his motion.").

                                  III. Conclusion
       Accordingly, we dismiss the instant appeal because the district court lacked
jurisdiction in entering its February 23, 2010 and March 10, 2010 orders. The
determination of Clark's supervised release status rests with the District of Kansas.
                       ______________________________




                                           -7-